If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 29, 2020
               Plaintiff-Appellee,

v                                                                    No. 349739
                                                                     Wayne Circuit Court
MORIO SENIPH OLIVER,                                                 LC No. 19-000333-01-FH

               Defendant-Appellant.


Before: METER, P.J., and SHAPIRO and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right his bench trial convictions for assault with intent to do great
bodily harm less than murder (AWIGBH), MCL 750.84, and assault with a dangerous weapon
(felonious assault), MCL 750.82. Defendant was sentenced to 34 months to 10 years of
imprisonment for AWIGBH and 14 months to 4 years of imprisonment for felonious assault. We
affirm in part and vacate in part.

                                             I. FACTS

       This case arises out of an altercation that culminated in defendant hitting the victim,
Dedrick Cottman, with his vehicle. Defendant and Cottman had been friends since childhood. On
the day of the incident, defendant, his wife Latrice Oliver, Cottman, and Cottman’s girlfriend
LaToya Webster, were spending time at the home of Cottman and Webster. Everyone was
drinking alcohol. An altercation occurred between Cottman and defendant, which progressed until
both men were outside fighting. The altercation escalated and defendant drove off in his SUV.
Defendant drove to the end of the street, made a U-turn, and headed back toward the house.
Cottman was standing near the sidewalk when defendant drove his SUV over the curb and hit
Cottman. Cottman flew over the vehicle and hit the ground rendering him unconscious for more
than a week.

                                          II. ANALYSIS




                                                -1-
       Defendant first argues that the prosecution presented insufficient evidence to rebut the
evidence that he acted in defense of himself and Oliver; therefore, his convictions and sentences
must be vacated. We disagree.

        We review de novo a challenge regarding the sufficiency of the evidence and consider
whether the evidence, viewed in a light most favorable to the prosecution, would warrant a
reasonable juror in finding that the essential elements of the crime were proved beyond a
reasonable doubt. People v Lueth, 253 Mich. App. 670, 680; 660 NW2d 322 (2002); People v
Jackson, 292 Mich. App. 583, 587; 808 NW2d 541 (2011). Circumstantial evidence and reasonable
inferences arising from that evidence can constitute satisfactory proof of the elements of a crime.
People v Williams, 294 Mich. App. 461, 471; 811 NW2d 88 (2011). Furthermore, we will not
interfere with the trier of fact’s role of determining the weight of the evidence or the credibility of
witnesses. People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008).

         Self-defense is an affirmative defense. People v Dupree, 486 Mich. 693, 707; 788 NW2d
399 (2010). “In general, a defendant does not act in justifiable self-defense when he or she uses
excessive force or when the defendant is the initial aggressor.” People v Guajardo, 300 Mich. App.
26, 35, 832 NW2d 409 (2013). “Once a defendant raises the issue of self-defense and satisfies the
initial burden of producing some evidence from which a jury could conclude that the elements
necessary to establish a prima facie defense of self-defense exist, the prosecution must exclude the
possibility of self-defense beyond a reasonable doubt.” People v Stevens, 306 Mich. App. 620, 630;
858 NW2d 98 (2014) (citation and quotation marks omitted).

         At trial, defendant testified that, while at Cottman’s house, Cottman got into an argument
with Webster, and defendant tried to remedy the situation by taking Cottman outside. As a result,
Cottman got upset with defendant because defendant “put [his] hands on him and forced him
outside[.]” The argument escalated and defendant and Cottman got into a physical altercation on
the porch and rolled down the steps. Defendant hit Cottman, and as a result, Cottman jumped up
and pulled a gun out. Defendant told Cottman not to shoot him and ran to his vehicle. While
running, defendant heard a gunshot. At this point, defendant feared for his life. Defendant jumped
in his vehicle and drove off. In his rearview mirror, defendant saw Oliver and Cottman arguing.
Cottman pushed Oliver causing her to fall over while Cottman still had the gun in his hand.
Defendant did not know if Cottman would kill Oliver, so he made a U-turn and went back to get
Oliver. Cottman stepped into the street, pointed the gun at defendant, and defendant hit Cottman
with his vehicle. Defendant testified that he was afraid for his and Oliver’s lives. Oliver also
testified consistent with defendant’s testimony, asserting that defendant tried to break up a fight
between Webster and Cottman. Although Oliver did not see Cottman fire the gun because she was
inside at that moment, she saw that he had a gun when he pushed her onto the ground and pointed
the gun at defendant’s SUV.

        The prosecution presented testimony from Cottman and Webster that defendant was
intoxicated and started a confrontation between Cottman and defendant. After Cottman told
defendant to leave, defendant continued the altercation outside and the two men continued to fight.
Defendant got into his vehicle alone, drove down the street, and made a U-turn. When he came
back, he was driving fast, his vehicle went over the curb, and he hit Cottman where he was standing
near the sidewalk. Both Cottman and Webster testified that neither of them had a gun in the house,
Cottman never had a gun during the altercation, and no shots were fired. Cottman never threatened


                                                 -2-
defendant. Neither Cottman nor Webster testified that Cottman shoved Oliver and stood over her.
In addition, the prosecution presented evidence to support that no gun was present. There was no
indication that a gun had been fired and there were no shell casings found at the scene.

        The trial court found Webster and Cottman to be more credible than defendant and Oliver.
The trial court also found that the physical evidence supported testimony from Webster and
Cottman that he did not have a gun on him that day or that he fired a gun. Credibility is for the
fact-finder to weigh, and this Court will not interfere with the trier of fact’s role of determining the
credibility of witnesses. Kanaan, 278 Mich. App. at 619. Thus, the prosecution presented sufficient
evidence that Cottman did not have a gun, never threatened defendant or Oliver, and did not point
a gun at defendant making it necessary for defendant to hit Cottman in order to prevent death or
bodily harm to himself or Oliver. Therefore, the prosecution proved, beyond a reasonable doubt,
that defendant did not act in defense of himself or Oliver. Stevens, 306 Mich. App. at 630.

        Defendant further argues that because the prosecution failed to prove that defendant did
not act in defense of himself or Oliver, the prosecution failed to establish the intent elements of
both crimes. In addition, People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999) (the
elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and (3) with the
intent to injure or place the victim in reasonable apprehension of an immediate battery); People v
Russell, 297 Mich. App. 707, 721; 825 NW2d 623 (2012) (the elements of AWIGBH are: (1) an
attempt or threat with force or violence to do corporal harm to another (an assault), and (2) an
intent to do great bodily harm less than murder). As stated above, the prosecution presented
sufficient evidence to rebut that defendant acted in defense of himself or Oliver. Additionally,
self-defense is an affirmative defense. Dupree, 486 Mich. at 707. “An affirmative defense is one
that admits the doing of the act charged, but seeks to justify, excuse, or mitigate it. . . . It does not
negate selected elements or facts of the crime.” Guajardo, 300 Mich. App. at 35 n 1 (citation and
quotation marks omitted). By asserting the affirmative defense of self-defense or defense of
another, defendant admitted to the elements of the crimes but claimed to have acted in a justifiable
manner. Therefore, defendant’s argument that the prosecution failed to prove the requisite intent
elements of the crimes is without merit.

        Defendant next raises the unpreserved argument that his convictions for both AWIGBH
and felonious assault for a single act resulted in inconsistent verdicts. We agree.

         We review de novo questions regarding inconsistent verdicts, which are constitutional
issues. Russell, 297 Mich. App. at 722. However, unpreserved claims are reviewed for plain error
which occurs when three requirements are met: 1) error must have occurred, 2) the error was plain,
i.e., clear or obvious, 3) and the plain error affected substantial rights. People v Carines, 460 Mich.
750, 763; 597 NW2d 130 (1999). “The third requirement generally requires a showing of
prejudice, i.e., that the error affected the outcome of the lower court proceedings.” Id.

       “Under Michigan law, each count of an indictment is regarded as if it were a separate
indictment and consistency in jury verdicts is not necessary.” Russell, 297 Mich. App. at 722. “[I]t
is possible for a jury to reach separate conclusions on an identical element of two different
offenses.” Id. at 722-723. However, “ ‘a trial judge sitting as the trier of fact may not enter an
inconsistent verdict.’ ” People v Ellis, 468 Mich. 25, 26; 658 NW2d 142 (2003), quoting People v
Walker, 461 Mich. 908, 908; 603 NW2d 784 (1999).


                                                  -3-
        In People v McKewen, 326 Mich. App. 342, 351-358; 926 NW2d 888 (2018), application
for leave to appeal held in abeyance 943 NW2d 381 (2020),1 we addressed whether convictions
for both AWIGBH and felonious assault arising from a single assault are inconsistent and stated:

       The crime of assault with intent to do great bodily harm is defined by MCL
       750.84(1)(a). That statute provides that a person who “[a]ssaults another with intent
       to do great bodily harm, less than the crime of murder” is guilty of a felony.
       (emphasis added). The crime of felonious assault is defined by MCL 750.82(1),
       which provides that “a person who assaults another person with a . . . dangerous
       weapon without intending to commit murder or to inflict great bodily harm less
       than murder is guilty of a felony. . . .” (Emphasis added). [Id. at 352 (citation
       omitted).]

                                          * * *

               In this case, the trial court did not instruct the jury “regarding the lack of
       intent to do great bodily harm necessary to meet the statutory definition of
       [felonious assault]” because it is a “negative element” that need not be found by a
       jury. However, the trial court specifically instructed the jury that in order to convict
       defendant of AWIGBH, it had to find that he “intended to do great bodily harm.”
       By convicting defendant on that charge, they made a finding—one we may not
       disturb—that defendant acted with the intent to do great bodily harm. But that
       finding is inconsistent with felonious assault as defined by MCL 750.82. We
       therefore conclude that the proper action for the trial court is to enter a judgment of
       conviction on the AWIGBH charge but not on the felonious-assault charge, even
       though the jury found defendant guilty of both. [Id. at 353 (citation omitted).]

       Thus, we concluded that it is inconsistent to render verdicts for both AWIGBH and
felonious assault. Id. We stated that, if the trial court had properly instructed the jury on the
“negative” element of felonious assault, and thus made the jury aware of the inconsistency of the
two verdicts, we would not disturb the jury’s verdict of felonious assault because juries are allowed
to render inconsistent verdicts. Id. at 356. We nonetheless determined that it is inconsistent to
render verdicts for both AWIGBH and felonious assault. Id. at 353. Although juries may render
inconsistent verdicts, trial judges may not. Ellis, 468 Mich. at 26. Therefore, we vacate defendant’s
conviction and sentence for felonious assault.

       On appeal, the prosecution argues that, under Doss, 406 Mich. at 96-99, the verdicts for
AWIGBH and felonious assault were not inconsistent. We addressed this same issue in McKewen
and distinguished Doss from both McKewen, stating: “[f]irst, Doss did not involve review of a
judgment of conviction and the underlying jury verdict; the only issue was whether proof of the
negative element was required to bind over the defendant on the charge of manslaughter.”


1
  McKewen is currently pending in the Michigan Supreme Court. The Supreme Court is holding
the application for leave to appeal in abeyance. People v McKewen, ___ Mich ___; 943 NW2d
381 (2020). However, at this time, our holding in McKewen is still binding precedent. MCR
7.215(C)(2) and (J)(1).


                                                 -4-
McKewen, 326 Mich. App. at 354. “Second, in Doss, the only crime at issue was manslaughter—
the court was not considering how to address a jury verdict that convicted the defendant of both
manslaughter and murder for the same killing. In other words, there was no issue of inconsistent
verdicts in Doss.” Id.

        Here, the convictions resulted from one assault. In finding defendant guilty of AWIGBH,
the trial court found that defendant struck Cottman intentionally, stating, “the striking was
intentional. It wasn’t an accident and that he did so and he intended to do him great bodily harm
based on the speed of the car as shown by the injuries[.]” In finding defendant guilty of felonious
assault, the trial court found “[d]efendant did use the motor vehicle in this case as a dangerous
weapon, not as an automobile, and did make an assault or assault and battery upon [Cottman] and
does find him guilty of Count II, [felonious assault].” The single act of striking Cottman with his
vehicle was the basis for both convictions. Therefore, this case is analogous to McKewen, and
under McKewen, we must vacate defendant’s conviction and sentence for felonious assault.
Therefore, we need not consider defendant’s remaining unpreserved argument that his convictions
for both AWIGBH and felonious assault for a single act violated his rights under the Double
Jeopardy Clause.2

       Defendant next argues that the trial court erred in scoring 25 points for OV 3 because there
was no evidence that Cottman suffered life-threatening injuries. We disagree.

        “A trial court’s findings of fact at sentencing must be supported by a preponderance of the
evidence; this Court reviews a trial court’s findings of fact for clear error.” People v Maben, 313
Mich. App. 545, 549; 884 NW2d 314 (2015). “Clear error exists when the reviewing court is left
with a definite and firm conviction that a mistake has been made.” People v Anderson, 284 Mich
App 11, 13; 772 NW2d 792 (2009) (citation and quotation marks omitted). We review de novo
whether the facts are adequate to satisfy the statutory criteria for scoring the variable. Maben, 313
Mich. App. at 549.

        When calculating the sentencing guidelines, a sentencing court may consider all record
evidence before it, including the contents of a presentence investigation report, plea admissions,
and testimony presented at a preliminary examination or trial. People v Johnson, 298 Mich. App.
128, 131; 826 NW2d 170 (2012). “[T]he trial court may rely on inferences that arise from the
record evidence when making the findings underlying its scoring of offense variables.” People v
McFarlane, 325 Mich. App. 507, 532; 926 NW2d 339 (2018).

       “OV 3 is governed by MCL 777.33, and addresses physical injury to victims.” People v
Fawaz, 299 Mich. App. 55, 60; 829 NW2d 259 (2012). In scoring OV 3, the focus is not on the
defendant’s actions; rather, OV 3 assesses whether a victim’s injuries were life-threatening.


2
 We nonetheless find this argument to be without merit. See People v Strawther, 480 Mich. 900,
900; 739 NW2d 82 (2007) (holding that the defendant’s convictions for both AWIGBH (MCL
750.84) and felonious assault (MCL 750.82) did not violate his double jeopardy protections);
McKewen, 326, Mich App at 351-252 (rejecting the defendant’s argument that his rights under the
Double Jeopardy Clause were violated when he was convicted of both AWIGBH and felonious
assault).


                                                -5-
People v Chaney, 327 Mich. App. 586, 588; 935 NW2d 66 (2019). OV 3 is scored at 25 points
when life threatening or permanent incapacitating injury occurred to a victim. Id. at 589. Ten
points are assessed when bodily injury requiring medical treatment occurred to a victim. Id. We
“must give effect to the ordinary meaning of ‘life-threatening’ by requiring some evidence
indicating that the injuries were, in normal course, potentially fatal.” Chaney, 200 Mich. App. at
590-591.

       The trial court found that the evidence supported an assessment of 25 points, stating the
following:

       [Cottman] actually received life threatening injury as a result of the automobile
       striking him that was being driven by the Defendant, that the victim was hit with
       sufficient force where he flew up in the air and flew a distance away from where
       his shoes landed, that he was knocked unconscious, that he received the injuries
       that have been detailed here as well as during the course of the trial.

              Based on the view of the photographs by the Court and the video or the
       body cam that was admitted into evidence and played at trial, that Mr. Cottman
       received more than bodily injuries simply requiring medical treatment, that at the
       time of the impact and for a significant period of time afterwards the injury he
       received was life threatening[.]

        The evidence supports the trial court’s findings and assessment of 25 points. During trial,
testimony established that Cottman was hit with such force that he broke the windshield of the
vehicle, flew over the vehicle, and landed face first on the ground knocking him unconscious for
more than a week and causing bleeding on the brain and a fracture to the vertebra in his neck. See
People v Rosa, 322 Mich. App. 726, 747; 913 NW2d 392 (2018) (concluding that, although
strangulation would not always warrant a score of 25 points for OV 3, “when the evidence shows
that the strangulation was severe enough and continued long enough such that the victim lost
consciousness or control over bodily functions—albeit temporarily—it demonstrates that the
anoxic injury was severe enough to be life-threatening.”). Therefore, the trial court did not err in
assessing 25 points for OV 3.

        Defendant next argues in a pro se supplemental brief filed pursuant to Supreme Court
Administrative Order No. 2004-6, Standard 4, that because he was acquitted of felonious assault
and assault or assault and battery, the trial court erroneously used conduct arising from that charge
to assess 10 points for OV 9. We disagree.

        “MCL 777.39 governs the scoring of OV 9 and provides in part that the trial court assess
10 points if ‘2 to 9 victims . . . were placed in danger of physical injury or death. . . .’ ” People v
Harverson, 291 Mich. App. 171, 181; 804 NW2d 757 (2010), quoting MCL 777.39(1)(c). “For
purposes of scoring this variable, a court is to count each person who was placed in danger of
physical injury or loss of life or property during the transaction giving rise to the particular offense
as a victim.” Id. (citation omitted).

       Defendant relies on People v Beck, 504 Mich. 605, 626-629; 939 NW2d 213 (2019), in
which our Supreme Court held that a trial court cannot make factual findings at sentencing based



                                                  -6-
on “acquitted conduct.” Id. at 629. “Acquitted conduct means any conduct . . . underlying charges
of which [the defendant] had been acquitted.” People v Roberts, ___ Mich App ___, ___; ___
NW2d ___ (2020) (Docket No. 339424); slip op at 4 (citation and quotations marks omitted).
However, a trial court may still consider uncharged conduct. Beck, 504 Mich. at 626-627.
Although acquitted conduct “covers a broad range of conduct,” Beck did not “preclude all
consideration of the entire res gestae of an acquitted offense.” Roberts, ___ Mich App at ___; slip
op at 6.

         Here, defendant was charged with felonious assault and assault or assault and battery for
conduct relating to Webster who was standing next to Cottman when he was struck by defendant’s
vehicle. Webster testified that she would have been hit by defendant’s vehicle if she had not
moved. The trial court acquitted defendant of both charges relating to Webster and because it did
not find, beyond a reasonable doubt, that defendant intended to put Webster in fear, but rather, all
of defendant’s actions were aimed at Cottman. During the sentencing hearing, the trial court
assessed 10 points for OV 9, finding that, even if defendant was acquitted of the charges relating
to Webster, she was a victim because “based on her proximity and the [d]efendant’s actions she
was placed in danger of injury or loss of life based on the closeness that she was to the [d]efendant’s
car at the time that he struck [Cottman].”

        Felonious assault requires “the intent to injure or place the victim in reasonable
apprehension of an immediate battery.” People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864
(1999). An assault is “an attempt to commit a battery or an unlawful act that places another in
reasonable apprehension of receiving an immediate battery.” People v Starks, 473 Mich. 227, 234;
701 NW2d 136 (2005). A battery is “an intentional, unconsented and harmful or offensive
touching of the person of another, or of something closely connected with the person.” Id. (citation
and quotation marks omitted). Therefore, the crimes of which defendant was acquitted required
intent, either general or specific. The trial court did not assess defendant 10 points for OV 9
because of this acquitted conducted, but because Webster was placed in danger of injury or death
when the offense was committed, which the court is required to consider when scoring OV 9. “[A]
close proximity to a physically threatening situation may suffice to count the person as a victim.”
People v Rodriguez, 327 Mich. App. 573, 582; 935 NW2d 51 (2019) (citation and quotation marks
omitted). Intent is not required to find that a person constituted a victim under OV 9. Thus, the
trial court did not err in assessing 10 points for OV 9 because the evidence supported the trial
court’s finding that Webster was in close proximity to the offense and placed in danger of injury
or death when the offense occurred.

                                        III. CONCLUSION

       We affirm defendant’s conviction and sentence for AWIGBH, and vacate defendant’s
conviction and sentence for felonious assault.

                                                               /s/ Patrick M. Meter
                                                               /s/ Douglas B. Shapiro
                                                               /s/ Michael J. Riordan




                                                 -7-